Detailed Action
Title of Invention
The title of the invention is insufficiently descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If any claims are allowed under the current title, Examiner will amend it to be descriptive.  See MPEP § 606.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doan et al (US 2007/0211047 A1).
Regarding claim 1, Doan discloses a game assisting system for assisting execution of a game progressing through presentation of physical game items executed between players (Abstract), the game assisting system comprising an information communication terminal associated with a player (Fig. 1), the information communication terminal comprising an acquisition unit to acquire information of a physical game item presented by the player (Figs. 5A – 5B), a display controller to control displaying of information on a display (Figs. 5A – 5B), and an information communication unit, and a connection device comprising a connector to establish communicable connection between a plurality of the information communication terminals associated with players participating in the game (Fig. 1), wherein the display controller causes the display to display the information of the physical game item acquired by the acquisition unit of the information communication terminal of a communication counterpart when the communicable connection is established by the connector (¶ [0027]: second computing device may generate in response to the detection of the presence of the real world object, the virtual object in the virtual world environment).
Regarding claim 2, Doan discloses wherein progress of the game comprises a first stage (Figs. 5A – 5B) and a second stage following the first stage (¶ [0027]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment), the display controller of a first information communication terminal that is communicably connected to a second information communication terminal causes the display to display the information of the physical game item acquired by the acquisition unit of the first information communication terminal in the first stage (¶ [0091]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment), and in the second stage, causes the display to display the information on the physical game item acquired by the acquisition unit of the second information communication terminal instead of the information of the physical game item displayed in the first stage (¶ [0090]: the sword,
shield and helmet, are utilized with or interact with the action figure real world object. This interaction is then modeled in the virtual world environment by providing a combination of virtual objects that are modeled after the manner by which the detected real-world objects are utilized in the real world).
Regarding claim 3, Doan discloses wherein the first stage involves no game progress including presentation of the physical game item related to the game (Figs. 5A – 5B), and the second stage involves the game progress related to the game (¶ [0027]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment).
Regarding claim 4, Doan discloses wherein the first stage and the second stage are respectively a preparation stage of the physical game item of each of the players (Figs. 5A – 5B) and a stage in which the game is executed using the physical game item prepared in the first stage, provided for the game (¶ [0027]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment).
Regarding claim 5, Doan discloses wherein the information communication terminal further comprises a receiver that receives completion of preparation for a corresponding player (Figs. 5A – 5B), and the game transitions to the second stage, when the completion of preparation in any of the plurality of information communication terminals communicably connected is received (¶ [0027]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment).
Regarding claim 6, Doan discloses wherein the game comprises a plurality of types of games that are selectable, the information communication terminal further includes a selection unit for receiving a selection of one of the plurality of types of games that is executed (Figs. 5A – 8C), and the connector establishes, when the selection unit of at least one of the information communication terminals receives the selection of the one of the plurality of types of games, the communicable connection between the plurality of information communication terminals including the information communication terminal (Figs. 5A – 8C).
Regarding claim 7, Doan discloses wherein the establishment of the communicable connection by the connector comprises setting a connection destination for the one of the plurality of types of games and issuing connection destination information comprising information on the connection destination (¶ [0046]), the information communication terminal further comprises an access unit configured to access, based on the connection destination information issued, a corresponding connection destination (¶ [0046]), and the communicable connection between the plurality of information communication terminals is established in response to an access, based on the connection destination information comprising information on a same connection destination, to the connection destination (¶ [0046]).

Regarding claim 8, Doan discloses wherein the information of the physical game item acquired by the acquisition unit comprises image information on a captured image of a game board and a placed object placed on the game board (Fig. 8B).
Regarding claim 9, Doan discloses wherein the display controller causes the display to display, together with the image information, a guide display for a predetermined arrangement of the physical game item for the one of the plurality of types of games (¶ [0104]: detection mechanism may have visual output elements that are arranged in a similar grid-like manner that may be selectively activated so as to inform a user of areas of the detection mechanism where certain real world objects may be placed).
Regarding claim 10, Doan discloses wherein the guide display comprises information on a size, in the image information, to be occupied by an image of at least one of the game board and the placed object (Fig. 7).
Regarding claim 11, Doan discloses wherein the information communication terminal further comprises a determination unit to determine whether the physical game item is arranged to conform to the guide display, based on the image information, and the display controller causes the display to display a result of the determination by the determination unit (¶ [0104]: detection mechanism may have visual output elements that are arranged in a similar grid-like manner that may be selectively activated so as to inform a user of areas of the detection mechanism where certain real world objects may be placed).
Regarding claim 16, Doan discloses wherein the communicable connection between the information communication terminals does not include near field communications (¶ [0046]).
Regarding claim 17, Doan discloses a program control apparatus (Abstract) comprising at least one processor and at least one non-volatile computer readable medium comprising computer code (Fig. 1), the at least one non-volatile memory and the computer code configured to, with the processor, cause a computer to function as each unit of the information communication terminal (Fig. 1), the information communication terminal comprising an acquisition unit to acquire information of a physical game item presented by the player (Figs. 5A – 5B), a display controller to control displaying of information on a display (Figs. 5A – 5B), and an information communication unit to communicate information with another information communication terminal associated with a player (Fig. 1), and communicably connect between a plurality of the information communication terminals associated with players participating in the game (Fig. 1), and display the information of the physical game item acquired by the acquisition unit of the information communication terminal of a communication counterpart, when the communicable connection is established (¶ [0027]: second computing device may generate in response to the detection of the presence of the real world object, the virtual object in the virtual world environment).
Regarding claim 18, Doan discloses an information communication terminal executing a game progressing through presentation of physical game items between players (Abstract), the information communication terminal being associated with a player (Fig. 1), the information communication terminal comprising an acquisition unit configured to acquire information of a physical game item presented by a player (Figs. 5A – 5B), a display control unit configured to control displaying of information on a display unit (Figs. 5A – 5B), and an information communication unit, wherein the display control unit causes the display unit to display the information of the physical game item acquired by an information communication terminal of an opponent player when communicable connection with the information communication terminal of the opponent player is established (¶ [0027]: second computing device may generate in response to the detection of the presence of the real world object, the virtual object in the virtual world environment).
Regarding claim 19, Doan discloses a connection device configured to enable communication of information with information communication terminals acquiring information of a physical game item presented for each player to execute a game progressing through presentation of physical game items between players (Abstract), the connection device comprising a connection unit configured to establish communicable connection between a plurality of the information communication terminals associated with players participating in the game (Figs. 5A – 5B), and a control unit configured to control transmission of information to the plurality of information communication terminals for which the communicable connection is established by the connection unit (Figs. 5A – 5B), wherein progress of the game includes a first stage (Figs. 5A – 5B) and a second stage following the first stage (¶ [0027]: sword is rendered in the virtual world environment as a virtual sword object that may be utilized by a virtual avatar to battle enemies in the virtual world environment), and the control unit performs control to transmit the information of the physical game item acquired by a first information communication terminal of the plurality of information communication terminals to a second information communication terminal of the plurality of information communication terminals when the progress of the game transitions from the first stage to the second stage (¶ [0027]: second computing device may generate in response to the detection of the presence of the real world object, the virtual object in the virtual world environment). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doan in view of Ducheneaut (US 2009/0253513 A1).
Regarding claim 13,  Ducheneaut suggests—where Doan does not disclose—wherein the information communication terminal further comprises a receiver to receive, as an input of conversation information, at least one of selection of at least one of images provided in advance and text input (43), the information communication unit transmits, when the input of the conversation information is received, the conversation information to the information communication terminal that is the communication counterpart, and the display controller causes, when the conversation information is received, the display to display the conversation information (Fig. 3).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Doan and Ducheneaut in order to make the game more social and fun.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doan in view of Hasebe et al (US 2002/0187837 A1).
Regarding claim 14, Hasebe suggests—where Doan does not disclose—wherein the information communication terminal further comprises a lottery unit to execute lottery processing for determining action turns of the players of the game (¶ [0165]: attack turn determining means determines the attack turn … attack turn may be determined based on a random number), and the display controller causes the display to display a result of the lottery processing executed by any one of the plurality of information communication terminals communicably connected (S5).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Doan and Hasebe in order to make the game more interesting and thus more fun.
Regarding claim 15, Hasebe suggests—where Doan does not disclose—wherein the connection device further comprises a lottery unit to execute lottery processing for determining action turns of the players of the game (¶ [0165]: attack turn determining means determines the attack turn … attack turn may be determined based on a random number), and the display controller causes the display to display a result of the lottery processing executed by the connection device (S5).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Doan and Hasebe in order to make the game more interesting and thus more fun.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715